MEMORANDUM OPINION
                                           No. 04-11-00740-CV

                                       IN RE Robert GONZALES

                                           Original Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 19, 2011

PETITION FOR WRIT OF MANDAMUS DENIED WITHOUT PREJUDICE

           On October 10, 2011, relator filed a petition for writ of mandamus, complaining of the

trial court’s order granting a motion to compel arbitration. However, relator’s petition fails to

satisfy the requirements of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.

Relator’s petition fails to comply with numerous requirements outlined in 52.3(a)-(k). See TEX.

R. APP. P. 52.3 (“[t]he petition must, under appropriate headings and in the order here indicated,

contain” all of the items listed in 52.3 (a)-(k)). In addition, relator has failed to include an

appendix or record that contains the orders complained of. See TEX. R. APP. P. 52.3 (k) &




1
 This proceeding arises out of Cause No. 2009-CI-14870, styled Robert Gonzales v. Rent-A-Center, Inc. and John
Doe, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathy Stryker presiding.
However, relator complains of orders signed by the Honorable Karen Pozza, presiding judge of the 407th Judicial
District Court, Bexar County, Texas.
                                                                                      04-11-00740-CV


52.7(a) (“Relator must file with the petition [ ] a certified or sworn copy of every document that

is material to the relator’s claim for relief and that was filed in any underlying proceeding”).

        Due to the deficiencies in the petition for writ of mandamus filed in this court, we are

unable to determine whether the trial court abused its discretion in granting the motion to compel

arbitration.   Accordingly, the petition for writ of mandamus is DENIED WITHOUT

PREJUDICE. TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM




                                                -2-